Citation Nr: 1610834	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  13-05 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial rating for hearing loss in excess of zero percent prior to January 11, 2013, and in excess of 30 percent thereafter.


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1963 to September 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA).

In February 2013, the RO increased the disability rating for hearing loss to 30 percent from January 11, 2013.  As the increase did not satisfy the appeal in full, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

In June 2013, the Veteran requested a hearing before a Veterans Law Judge at his local VA office, but in February 2016, he withdrew his hearing request.

Additional evidence was received subsequent to the most recent supplemental statement of the case issued in September 2014.  As the evidence is not pertinent to the claim on appeal, a remand for RO consideration of the evidence is not necessary.  See 38 C.F.R. § 20.1304(c) (2015).


FINDINGS OF FACT

1.  Prior to July 12, 2010, the Veteran's hearing loss was productive of no more than Level V hearing impairment in one ear and Level III in the other.

2.  From July 12, 2010, the Veteran's hearing loss is productive of no more than Level VII hearing impairment in one ear and Level VI in the other.



CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating, but no higher, for hearing loss prior to July 12, 2010, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.85, Diagnostic Code 6100 (2015).

2.  The criteria for an initial 30 percent rating, but no higher, for hearing loss from July 12, 2010, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.85, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  The appeal arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained, including records from the Social Security Administration.

The Veteran was provided VA medical examinations in April 2005, January 2013, and May 2014.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the claim.  The reports are adequate as they were conducted by state-licensed audiologists and include controlled speech discrimination and puretone audiometry tests, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II. Hearing Loss

The Veteran seeks an increased initial rating for hearing loss.

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85, Diagnostic Code 6100.

In cases of exceptional hearing loss, i.e. when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the Roman numeral designation will be determined for hearing impairment, separately, from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).

"In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The examiner must elicit information from the Veteran concerning the functional effects of his or her disability.  Id.

The claim arises from a reopened service connection claim from September 2004.  Therefore, there is an earlier April 2005 audiological examination of record.  As a result of that examination, puretone thresholds, in decibels, and controlled speech discrimination most favorable to the Veteran is as follows:



HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
30
60
70
75
59
72
LEFT
25
65
75
70
59
84

These results show Level V hearing in the right ear and Level III hearing impairment in the left ear.  With these levels, a 10 percent rating is assigned under Table VII in 38 C.F.R. § 4.85.  Thus, an increase from zero percent to 10 percent is warranted since the award of service connection.

On July 12, 2010, the Veteran, by and through his duly authorized representative, asserted that his hearing loss had worsened since the April 2005 examination.

A January 11, 2013, VA audiological examination recorded puretone thresholds, in decibels, and controlled speech discrimination as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
65
75
85
90
79
76
LEFT
65
70
75
75
71
86

The VA examiner noted that the Veteran's primary concern was that he cannot understand conversations unless he can see the speaker's face.

Here, both ears presented an exceptional pattern of hearing impairment.  Applying these results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level V hearing loss in the right ear and Level III in the left ear.  Applying these results to Table VIA in 38 C.F.R. § 4.85 yields a finding of Level VII hearing loss in the right ear and Level VI in the left ear.  Where hearing loss is at Level VII in one ear and Level VI in the other ear, a 30 percent rating is assigned under Table VII in 38 C.F.R. § 4.85.  See 38 C.F.R. § 4.86(a) (requiring application of results from either Table VI or Table VIA, whichever results in the higher numeral).

A May 2014 VA audiological examination recorded puretone thresholds, in decibels, and controlled speech discrimination as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
65
70
80
85
75
90
LEFT
70
75
75
75
74
92

The VA examiner noted that the Veteran's primary concerns were that he "can't hear what is going on.  People have to talk louder and louder."  The examiner opined that the Veteran's hearing loss does not affect his ability to perform activities of daily living.

Applying these results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level III hearing loss in the right ear and Level II in the left ear.  Applying these results to Table VIA in 38 C.F.R. § 4.85 yields a finding of Level VI hearing loss in both ears.  Where hearing loss is at Level VI in both ears, a 30 percent rating is assigned under Table VII in 38 C.F.R. § 4.85.  See 38 C.F.R. § 4.86(a).

The Board finds that the July 12, 2010, statement marked a turning point in the state of the Veteran's hearing loss.  Based on the facts found, it was at this point that it became factually ascertainable that an increase in severity occurred.  From July 12, 2010, the Veteran's hearing loss has manifested with hearing impairment that meets the criteria for 30 percent, but no higher.  38 C.F.R. § 4.85, 4.86.  Prior to July 12, 2010, the evidence does not demonstrate that the Veteran's bilateral hearing loss meets the criteria for a rating in excess of zero percent.  Thus, although the VA examination report showing a 30 percent rating by testing was not created until January 2013, this does not preclude an earlier finding of increase in severity based on those results.  See Swain v. McDonald, 27 Vet. App. 219 (2015) (holding that the effective date for an increased rating for hearing loss can be earlier than the date the hearing test showing objective results was conducted). 

For these reasons, a 30 percent rating is warranted from July 12, 2010, but no earlier, and a 10 percent rating is warranted for the earlier period.  Additionally, the preponderance of the evidence is against an initial rating for hearing loss in excess of 10 percent prior to July 12, 2010, and in excess of 30 percent thereafter is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Consideration has been given regarding whether the schedular rating is inadequate for this disability, requiring that the RO refer a claim to the Chief Benefits Director or the Director of the Compensation Service for consideration of extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2015).

First, a determination must be made as to whether the schedular criteria reasonably describe the severity and symptoms of the claimant's disability.  If the schedular rating criteria reasonably describe the severity and symptoms of the claimant's disability, referral for extraschedular consideration is not required and the analysis stops.  Second, if the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other "related factors," such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the first Thun element is not satisfied.  The Veteran's service-connected hearing loss results in difficulty conversational speech when he cannot see the speaker.  See Martinak, 21 Vet. App. at 455.  The rating criteria reasonably describe the Veteran's disability level and the resulting impairment as the underlying hearing loss results in the effects described by the Veteran.  The Veteran's disability picture is contemplated by the rating schedule; the assigned schedular evaluation for the service-connected disability is adequate; and referral for extraschedular consideration is not required.  Thun, 22 Vet. App. at 111; 38 C.F.R. § 3.321(b)(1).  The Board also does not find that the evidence reflects that there is an exceptional circumstance in the Veteran's case even when the disabilities are considered in the aggregate.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


ORDER

An initial rating of 10 percent for hearing loss prior to July 12, 2010 is granted, subject to the laws and regulations governing the payment of monetary awards.

An initial rating of 30 percent for hearing loss from July 12, 2010 is granted, subject to the laws and regulations governing the payment of monetary awards.

An initial rating for hearing loss in excess of 10 percent disabling prior to July 12, 2010, and in excess of 30 percent thereafter, is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


